THORNTON, J.,
dissenting.
After reading this record, I find this overseas visitation proposal to be ill advised and not in the best *570interests of these children. Moreover, I feel that it is fraught with potential danger of psychological harm to them.
While this plan might be acceptable if the children were teenagers, these youngsters, who are only seven and eight years old respectively, are plainly too young to be separated in this fashion from their mother and their present familiar surroundings in Eugene, where they live next door to their maternal grandparents, and transported alone to Spain, where they would remain for eight weeks under as yet unknown circumstances.
Anyone who has ever witnessed the sometimes devastating effect of homesickness in children of tender years who are suddenly separated from their home and loved ones for even a short time could give but one answer to the issue presented here. The younger child experienced a similar homesickness reaction during an earlier separation. Moreover, these children would now be transported to a foreign country.
It is common knowledge that not infrequently even collegé-age young people who go overseas in the Peace Corps or in the various overseas study programs sometimes suffer from severe and traumatic "culture shock” and must be sent home.
Even if the above mentioned factors were not reason enough to veto this proposal, the record indicates that the father as yet has no job in Spain nor the vaguest idea where he will be living and what arrangements, if any, there will be available for an English-speaking housekeeper or babysitter to care for the children while he is working at his hoped-for job.
The only circumstance under which this plan should be approved is if provision were made for the mother, grandmother, or other responsible member of the family satisfactory to the court to accompany the children on the trans-Atlantic airplane flight and who would live with or near the children for the duration of their proposed, stay in Spain.